Citation Nr: 1515883	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-16 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include post-traumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to June 1972.  
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for the claimed disability.

In October 2014, the Veteran testified at a videoconference hearing before a Veterans Law Judge, and a transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

The Veteran contends that he has an acquired psychiatric disorder due to sexual assault that occurred during active service.  See the October 2012 statement; February 2013 statement; May 2013 statement; October 2014 videoconference hearing testimony.  

The Veteran was afforded a VA PTSD examination in November 2012 to determine the nature and etiology of the claimed psychiatric disorder.  The examining psychologist indicated that she was unable to provide a diagnosis due to concerns about the Veteran's credibility.  The examiner explained that the Veteran's psychological testing results showed validity scale measures well above cut-offs, which was very strong evidence of symptom exaggeration, to the point that making an accurate mental disorder diagnosis was unlikely and could not be done without resorting to mere speculation.  The examiner also noted that the Veteran did not have a history of mental health treatment (aside from marital therapy preceding a divorce 25 years ago), and that he had been gainful employed for 40 years as a police officer at the St. Cloud VAMC (with no reprimands or complaints regarding work performance), which are inconsistent with his reported levels of distress and impairment.  

The VA examiner did not, however, indicate whether a future examination would yield better data or validity.  Moreover, the Veteran and his representative contend that the November 2012 VA examination was inadequate, noting that although examiner did not diagnose the Veteran with PTSD, the examiner also indicated that the Veteran met all the criteria for a diagnosis of PTSD.  See the July 2014 VA Form 646.  Thus, the Board finds that the Veteran should be afforded another VA examination to determine the nature and etiology of any current psychiatric disorder.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed psychiatric disability.  All indicated tests must be accomplished.  The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disability, including PTSD, depression, and anxiety, was caused by or aggravated by the Veteran's active service. 

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

2.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

